ACCEPTED
                                                                                       03-14-00479-CV
                                                                                               8376254
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                12/28/2015 12:58:15 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                         IN THE COURT OF APPEALS FOR THE
                           THIRD JUDICAL DISTRICT
                                AUSTIN, TEXAS                          FILED IN
                                                                3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                               12/28/2015 12:58:15 PM
KIM BLACKSTON CLOGSTON                 §                          JEFFREY D. KYLE
                                                                        Clerk
                                       §
                                       §
V.                                     §               Case No. 03-14-00479-CV
                                       §
CURTIS P. CLOGSTON                     §
                                       §
                   MOTION TO EXTEND TIME TO FILE
                 APPELLANT’S MOTION FOR REHEARING

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Kim Blackston Clogston, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant’s Motion for Rehearing, pursuant to Rule 10.5 (b) of the Texas Rules of

Appellate Procedure on Motions to Extend Time, and for good cause shows the

following:

      1.     This case is on appeal from the 42l Judicial District Court of

CALDWELL County, Texas.

      2.     The case below was styled the KIM BLACKSTON CLOGSTON V

CURTIS P. CLOOSTON, and numbered 05 D 540.

      3.     Appellee is Curtis P. Clogston.

     4.      The memorandum opinion from the Court of Appeals for the Third
District of Texas was filed and received on December 10, 2015.

         5.    Appellant requests an extension of time of 30 days from the present

date, i.e. December 28, 2015 the deadline to file Appellant’s Motion for Rehearing.

         6.    No extension to file a Motion for Rehearing has been received in this

cause.

         7.    Appellant counsel presents this motion because of 1) events that

prevented him from filing the Appellant’s Motion for Rehearing, which include the

closure of the Firm for the Christmas holidays December 23-December 25, 2015.

2) Appellant’s attorney and the associate for Appellant’s attorney who is assisting

with the Motion have been out of the office on vacation for the holidays.

         Appellant represents that he has exercised diligence and will file the

Appellant’s Motion for Rehearing within the time requested.

         WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court enter an order extending the due date for filing the Appellant’s Motion for

Rehearing to January 26, 2016.

                                       Respectfully submitted,
                                       Sergi and Associates P.C.

                                       By: /s/ David Sergi
                                          David K. Sergi
                                          State Bar No. 18036000
                                       329 South Guadalupe Street
                                       San Marcos, Texas 78666
                                       Tel: 512 392 5010
                                       Fax: 512 392 5042
                                         7
                                       E-Mail: david(1isergiIaw.corn

                                       ATTORNEY FOR
                                       KIM BLACKSTON CLOGSTON



                      CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure, I certif5’ that my staff has
attempted to confer with Appellee and has not received a return call as to whether
or not the Appellee opposes our Motion to Extend Time to File Appellant’s Motion
for Rehearing.

                                      /s/ David Sergi
                                      David K. Sergi




                         CERTIFICATE OF SERVICE

      This is to certify that on December 28, 2015, a true and correct copy of the
above and foregoing document was served on the following:

      Curtis Clogston
      1348-A Hwy. 123 S.
      San Marcos, Texas 78666
      Sent CMRR


                                      /s/ David Sergi
                                      David K. Sergi




                                         3